Judgment was entered in the Supreme Court, October 14th 1875,
Per Curiam:
We think there was error in the rejection of the evidence contained in the first four. assignments of error. But these errors were not substantial, having become immaterial in the *257actual state of tbe case; for, supposing tbe evidence to be before the jury, the court would have been compelled to instruct them, that the relation of F. A. Dilworth as a partner in this private banking concern, and necessarily an interested plaintiff, would prevent the bank from being a bond, fide holder, protected against the improper use of the $8000 note made by Dilworth. Whether Dilworth was empowered to receive payment of the notes of $4500 and $5000 is not very material, for he knew that the defendants had paid the money to take up these notes, and that their former agent, E. C. Keyes, had no right to give the $8000 note, and suffer him to use the money paid to take up the two notes of $4500 and $5000.’ He knew that the $8000 note was not rightfully used to renew the two notes, which the defendants themselves did not intend to renew, and had furnished him the money to pay off. Being a partner with the plaintiff, they were visited with his knowledge, and consequently with his fraudulent use of the $8000 note. The case is governed by that of McClurkan v. Byers, 24 P. F. Smith 405.
Judgment affirmed.